708 N.W.2d 439 (2006)
474 Mich. 1053
Matthew Lynn SEHLKE, Plaintiff-Appellant,
v.
Jennifer Lanae VANDERMAAS, Defendant-Appellee.
Docket No. 129833, COA No. 262346.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the September 27, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and REINSTATE the Clinton Circuit Court's order granting a change in custody. The Court of Appeals clearly erred by finding that the trial court acted prematurely by granting a change in physical custody. The trial court held an evidentiary hearing on the best interests of the child, and both parties participated in this hearing. Neither party objected to the trial court's decision to hold a best interests evidentiary hearing on plaintiff's request for a change in physical custody of the child. Under these circumstances, the Court of Appeals erred by remanding this case to the circuit court for an evidentiary hearing on plaintiff's request for a change in custody. In all other respects, leave to appeal is DENIED.